Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “capturing data associated with an image comprising an object”, “estimating a plurality of points within a frame of the image, wherein the plurality of point constitute a 3D bounding to around the object”, and “creating a segmentation mask of the object using morphological techniques”. However, it is unclear what these limitations mean in the claim. 
For example, it is unclear what it means by the recited “data”, “image” and “object” in “capturing data associated with an image comprising an object”. 
Are “data” 2D or 3D data? Since the “data” are not used in any claim limitations in the claimed invention after being captured, there is no way to figure out what the “data” are referring to and also it is unclear what the “data” are. 
Is “image” a 2D or 3D image? In one claim limitation, the “image” appears to be a 3D image as the “image” appears to comprise 3D points, while in another limitation (such as in the dependent claim 4), the “image” appears to be a 2D image as the “image” appears to have a “plane”.
Is “object” referring to a 2D or a 3D object? The “object” appears to refer to a 3D “object” in the recited “3D bounding to around the object” and appears to refer to a 2D “object” in the recited “bounding box that encapsulates the object using the two or more 2D points”. If it is referring to both a 3D object and a 2D version of the 3D object, is the 2D version of the 3D object referring to a projection of the 3D object onto a 2D plane or referring to a 2D cut of the 3D object with a 2D plane?
It is also unclear what the recited “frame of the image” means. Is the “frame” referring to a piece of an image as in “frames of images” or “10,000 image frames” or “a fitted contour 501 within an image frame 520” as disclosed in the originally filed specification? Or is the “frame” referring to a coordinate system as in “world frame” or “local frame” as disclosed in the originally filed specification?
It is further unclear what “a 3D bounding to around the object” means since it is unclear what it means by “to around the object”.
Since it is unclear if the “object” is a 2D or a 3D object, it is unclear what it means by “a segmentation mask of the object” in “creating a segmentation mask of the object using morphological techniques”. Is the “segmentation mask of the object” 2D or 3D?
Finally, the overall claimed invention is unclear since the recited claim limitations do not have a clear structure and organization. In fact, the claimed invention appears to recite some disjoint claim features without clear linkage between them. For example, the recited features such as “data”, “input data”, “a plurality of points” and “a segmentation mask” do not seem to have any clear connections between them.
The claim 1 is indefinite since the metes and bounds of the claim cannot be defined due to the lack of clarity discussed above for the claimed invention.
Claims 10 and 19 have similar issues as claim 1 and are rejected for the same reasons as for claim 1.
All other claims depend on claims 1, 10 and 19 without curing the deficiencies discussed above and are therefore rejected for the same reasons as discussed above regarding claims 1, 10 and 19.
References Cited in Prior Art Rejections 
The following references are cited in the prior art rejections set forth below and are referred to as noted:
Sawhney et al., US 20220198753 A1, published on 2022-06-23, filed on 2020-12-23, hereinafter Sawhney.
Shreve et al., US 20190130219 A1, published on 2019-05-02, hereinafter Shreve.  
Faghih et al., US 20200129139 A1, published on 2020-04-30, hereinafter Faghih.
Kehl et al., US 20190370606 A1, published on 2019-12-05, hereinafter Kehl.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 10-1620 are rejected under 35 U.S.C. 103 as being unpatentable over Sawhney, in view of Shreve, and further in view of Faghih.
Regarding claim 1, Sawhney discloses a method (Sawhney: Figs. 1 and 4) comprising: 
capturing data associated with an image comprising an object; (Sawhney: 104 in Fig. 1 and 402 in Fig. 4)
acquiring input data associated with the object; (Sawhney: 106 in Fig. 1 and 404 in Fig. 4. [0030])
estimating a plurality of points within a frame of the image, wherein the plurality of point constitute a 3D bounding to around the object; (Sawhney: a plurality of points (of the 3D point cloud) are estimated with the inclusion of a 3D bounding box (or volume) based on alignment of 3D model and 3D fused point cloud. “[0024] … Annotating the individual image frames may be accomplished by aligning the 3D model of the physical object with a multi-view reconstruction (e.g., a dense 3D point cloud) of the physical object”. “[0036] … the image annotation component 134 may modify each individual image frame to include one or more of a 3D bounding box (e.g., a bounding volume) surrounding the physical object 116”. “[0049] … The specific type of object annotation 300 that is shown in FIG. 3 is a 3D bounding box (a.k.a. a bounding volume) that represents an imaginary closed volume that completely contains the physical printer 116 shown in the individual image frame 302.” “[0053] As illustrated, each of the 3D CAD model and the 3D fused point cloud may be provided to the model alignment component 132. The model alignment component 132 generates alignment data that defines individual alignments of the 3D CAD model of the physical object 116 onto a portion of the 3D fused point cloud in association with individual frames of the depth data 402.”)
transforming (from 3D space to 2D space) Sawhney: “[0049] … the object annotation 300 may represent within one or more individual image frames a 2D Bounding box around the physical object 116”.)
constructing a bounding box that encapsulates the object (in the 2D space) Sawhney: “[0049] … the object annotation 300 may represent within one or more individual image frames a 2D Bounding box around the physical object 116”.)
creating a segmentation mask of the object Sawhney: “[0047] … the techniques described herein enable the 3D model, its 3D bounding box, and other relevant information to be extracted from the 3D model and projected into each image frame to obtain the segmentation mask of the physical object 116”.) and 
performing annotation based on the segmentation mask. (Sawhney: 134 in Figs. 1A and 4. “[0024] … Exemplary object annotations … include … object masks”.)
Sawhney does not disclose explicitly 
transforming the plurality of points to two or more 2D points; 
constructing a bounding box that encapsulates the object using the two or more 2D points; and
creating a segmentation mask of the object using morphological techniques.
But Shreve teaches, in the analogous art of image processing for object annotation, transforming the plurality of points to two or more 2D points and constructing a bounding box that encapsulates the object using the two or more 2D points. (Shreve: 208-210 in Fig. 2 and 822 in Fig. 8, and [0014, 0032, 0034, 0048, 0053, 0059, 0077]. 3D points (i.e., “vertices”) are transformed (i.e., “projected”) to 2D points (i.e.,  “projected … vertices” or “markers”) which are used to form a 2D bounding box of the 2D object in an image. “[0034] The system can then project the marked vertices into the camera frame at different camera poses, where each projection is an automatically annotated image which can be used as part of the collected (and labeled) training data. That is, given other images of the printer take from different camera poses, the system can project the marked vertices onto the other images to indicate a bounding area around the region of interest on the printer, thus automatically annotating the other images based solely on the single annotated image.” “[0048] … Device 108 … can perform an algorithm to project vertices into images taken from multiple perspectives in the 3D world coordinate frame.” “[0053] … The system projects the marked vertices on to a respective second image to indicate a two-dimensional (2D) bounding area associated with the physical object (operation 208). The system stores … the plurality of second images with the projected marked vertices (operation 210).” “[0059] … The system can project on to the second image the marked vertices as green markers, and also project on to the second image a bounding area defined by the projected green markers.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sawhney’s disclosure with Shreve’s teachings by combining the method for object annotation (from Sawhney) with the technique of transforming 3D points to 2D points and forming a bounding box of the object using the 2D points (from Shreve) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references, would continue to operate in the same manner, particularly, the method for object annotation would still work in the way according to Sawhney and the technique of transforming 3D points to 2D points and forming a bounding box of the object using the 2D points would continue to function as taught by Shreve. In fact, the inclusion of Shreve's technique of transforming 3D points to 2D points and forming a bounding box of the object using the 2D points would provide a practical and/or alternative implementation of the method for object annotation and as a result would enable a better and more flexible method of object annotation.
The combination of Sawhney and Shreve, or Sawhney {modified by Shreve}, does not disclose explicitly but Faghih teaches, in the analogous art of image processing for object annotation or labeling, creating a segmentation mask of the object using morphological techniques. (Faghih: [0045-0046, 0051, 0057-0060]. The claimed “segmentation mask” is mapped to the disclosed “morphologically processed mask”.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sawhney {modified by Shreve}’s disclosure with Faghih’s teachings by combining the method for object annotation (from Sawhney {modified by Shreve}) with the technique of creating a segmentation mask of the object using morphological techniques (from Faghih) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references, would continue to operate in the same manner, particularly, the method for object annotation would still work in the way according to Sawhney {modified by Shreve} and the technique of creating a segmentation mask of the object using morphological techniques would continue to function as taught by Faghih. In fact, the inclusion of Faghih's technique of creating a segmentation mask of the object using morphological techniques would provide a practical and/or alternative implementation of the method for object annotation and as a result would enable a better and more flexible method of object annotation.
Therefore, it would have been obvious to combine Sawhney with Shreve and Faghih to obtain the invention as specified in claim 1.
Regarding claim 2, Sawhney {modified by Shreve and Faghih} discloses the method of claim 1, wherein the input data comprise object dimensions data, camera calibration data, or time synchronized ground truth data. (Sawhney: 106 in Fig. 1 and 404 in Fig. 4. “[0030] The model input data 106 may comprise a three-dimensional (3D) model of the physical object 116. For example, the model input data 106 may be a computer-aided design (CAD) file (e.g., a STEP (Standards for the Exchange of Product Information) file formatted in accordance with ISO 10303) that defines both dimensions and shapes for geometric features of the physical object 116.”)
Regarding claim 3, Sawhney {modified by Shreve and Faghih} discloses the method of claim 1, wherein estimating the plurality of points comprises calculating 3D coordinates of each of the plurality of points. (Sawhney: [0024, 0036, 0044, 0047-0049, 0051, 0053]. “[0044] An exemplary multi-view reconstruction component 128 … may … generate dense point clouds that represent physical objects in 3D based on ordered and/or unordered images of the physical objects. … It will be appreciated that such applications may generate 3D multi-view reconstructions in relation to an arbitrary coordinate system ...” In other words, the plurality of points (i.e., “point cloud”) are generated in relation to a coordinate system (i.e., their coordinates being calculated).)
Regarding claim 4, Sawhney {modified by Shreve and Faghih} discloses the method of claim 1, wherein transforming the plurality of points to two or more 2D points comprises converting the 3D coordinates of each of the plurality of points to 2D coordinates in a plane of the image. (Shreve: 208-210 in Fig. 2 and 822 in Fig. 8, and [0014, 0032, 0034, 0048, 0053, 0059, 0077].)
Regarding claim 5, Sawhney {modified by Shreve and Faghih} discloses the method of claim 1, wherein creating a segmentation mask of the object comprises at least one of background subtraction, morphological analysis, and bounding box limitations. (Faghih: [0045-0046, 0051, 0057-0060])
Regarding claim 6, Sawhney {modified by Shreve and Faghih} discloses the method of claim 1, further comprising performing object position validation and inclusion checks. (Sawhney: [0005, 0050, 0116]. “[0050] As further shown in FIG. 3, the annotations added to the image frame 302 may include model specific annotations such as, for example, the locations and names of various features of the physical object 116.” “[0116] … updating the individual image frames to include object annotations that represent … a location of the physical object within the real-world environment”.)
Regarding claim 7, Sawhney {modified by Shreve and Faghih} discloses the method of claim 1, wherein the plurality of points equals eight 3D bounding cube points in a world frame. (Sawhney: Fig. 3. [0047-0049]. “[0047] By performing the pose transformation techniques described above to align the first pose trajectory and the second pose trajectory, the pose trajectory alignment component 130 brings the captured image frames and the 3D model into the same coordinate system.” “[0049] Based on the alignment data, the image data annotation system 102 generates an annotated image frame 306 that includes the object annotations 300.” The 3D points corresponding to the 8 annotation points 300 in Fig. 3 are mapped to the claimed “eight 3D bounding cube points” and “the same coordinate system” is mapped to the claimed “world frame”.) (Shreve: [0014, 0032, 0034, 0048, 0053, 0059, 0077].)
Claims 10-16 are the apparatus (Sawhney: Figs. 7-8) claims, respectively, corresponding to the method claims 1-7. Therefore, since claims 10-16 are similar in scope to claims 1-7, claims 10-16 are rejected on the same grounds as claims 1-7.
Claims 19-20 are the computer-readable medium (Sawhney: Figs. 7-8) claims, respectively, corresponding to the method claims 1-2. Therefore, since claims 19-20 are similar in scope to claims 1-2, claims 19-20 are rejected on the same grounds as claims 1-2.
Claims 8-9 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sawhney {modified by Shreve and Faghih} as applied to claims 7 and 16 discussed above, and further in view of Kehl.
Regarding claims 8-9, which depend on claim 7, Sawhney {modified by Shreve and Faghih} does not disclose explicitly but Kehl teaches, in the analogous art of object annotation and particularly converting 3D bounding box to 2D bounding box, wherein transforming the plurality of points to two or more 2D points comprises downsampling eight 3D bounding cube points to four points defining a 2D bounding box and wherein the downsampling the eight 3D bounding cube points to four points defining a 2D bounding box comprises selecting the minimum and maximum values associated with a two point row and column format of the eight 3D bounding cube points. (Kehl: Fig. 3, [0055-0056]. “[0055] In one configuration, the transformation function transforms a 3D bounding box to a 2D bounding box.” “[0056] … After transforming all (x, y, z) coordinates of the 3D bounding box, the transform function performs a min and a max operation on all eight transformed points to obtain the final four points of the 2D bounding box.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sawhney {modified by Shreve and Faghih}’s disclosure with Kehl’s teachings by combining the method for object annotation (from Sawhney {modified by Shreve and Faghih}) with the technique of downsampling eight 3D bounding cube points to four points defining a 2D bounding box (from Kehl) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references, would continue to operate in the same manner, particularly, the method for object annotation would still work in the way according to Sawhney {modified by Shreve and Faghih} and the technique of downsampling eight 3D bounding cube points to four points defining a 2D bounding box would continue to function as taught by Kehl. In fact, the inclusion of Kehl's technique of downsampling eight 3D bounding cube points to four points defining a 2D bounding box would provide a practical and/or alternative implementation of the method for object annotation and as a result would enable a better and more flexible method of object annotation.
Therefore, it would have been obvious to combine Sawhney {modified by Shreve and Faghih} with Kehl to obtain the invention as specified in claims 8-9. 
Claims 17-18 are the apparatus (Sawhney: Figs. 7-8) claims, respectively, corresponding to the method claims 8-9. Therefore, since claims 17-18 are similar in scope to claims 8-9, claims 17-18 are rejected on the same grounds as claims 8-9.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ye et al. (US 20210174537 A1): Embodiments of the present disclosure provide a method and apparatus for detecting a target object in an image. The method includes: performing following prediction operations using a pre-trained neural network: detecting a target object in a two-dimensional image to determine a two-dimensional bounding box of the target object; and determining a relative position constraint relationship between the two-dimensional bounding box of the target object and a three-dimensional projection bounding box obtained by projecting a three-dimensional bounding box of the target object into the two-dimensional image; and the method further including: determining the three-dimensional projection bounding box of the target object, based on the two-dimensional bounding box of the target object and the relative position constraint relationship between the two-dimensional bounding box of the target object and the three-dimensional projection bounding box. (abstract)

    PNG
    media_image1.png
    267
    271
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    278
    263
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    292
    292
    media_image3.png
    Greyscale


Behrooz (US 20210358128 A1): Presented herein are systems and methods that allow for vertebral centrums of individual vertebrae to be identified and segmented within a 3D image of a subject (e.g., a CT or microCT image). In certain embodiments, the approaches described herein identify, within a graphical representation of an individual vertebra in a 3D image of a subject, multiple discrete and differentiable regions, one of which corresponds to a vertebral centrum of the individual vertebra. The region corresponding to the vertebral centrum may be automatically or manually (e.g., via a user interaction) classified as such. Identifying vertebral centrums in this manner facilitates streamlined quantitative analysis of 3D images for osteological research, notably, providing a basis for rapid and consistent evaluation of vertebral centrum morphometric attributes. (abstract)

    PNG
    media_image4.png
    575
    522
    media_image4.png
    Greyscale


He et al. (US 20140028665 A1): A method for generating a reflection texture includes steps of: obtaining a visible mirror plane area, which is formed by projecting a 3D bounding box enveloping a mirror plane to a 2D visible window; inverse mapping mirror viewpoints in the mirror plane to obtain a 3D view frustum; and symmetrically rendering a 3D object inside or intersecting the view frustum to a specular texture to generate a reflection texture. By symmetrically rendering only 3D objects inside or intersecting the view frustum, 3D objects impossibly projected to the mirror plane are eliminated to reduce the time required for rendering the specular texture. (abstract)

    PNG
    media_image5.png
    287
    377
    media_image5.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG NIU whose telephone number is (571)272-9592.  The examiner can normally be reached on Monday - Friday, 8am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FENG NIU/Primary Examiner, Art Unit 2669